Case 8:18-cv-02608-SDM-AAS Document 88 Filed 05/01/19 Page 1 of 1 PageID 3127




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

HEALTHPLAN SERVICES, INC.,

      Plaintiff,
v.                                                   Case No. 8:18-cv-2608-T-23AAS

RAKESH DIXIT, et al.,

      Defendants.
_________________________________________/

                                     ORDER

      This order follows review of the parties’ motions to compel and responses. The

parties reference supplemental discovery exchanges scheduled for yesterday. To

streamline the preliminary pretrial conference, each party1 must submit a notice

summarizing—in no       more than three pages          and   without argument—the

supplemental exchanges’ impact on outstanding discovery disputes. The notices are

due by 3:00 p.m. tomorrow. If disputes remain, counsel must meet and confer in

person Friday at 8:30 a.m., as previously ordered.

      ORDERED in Tampa, Florida, on May 1, 2019.




1 Consistent with the motions to compel, there should be two notices submitted: one
from HealthPlan and one from Rakesh Dixit, Knowmentum, and Media Shark.
                                         1
